Citation Nr: 1505250	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to March 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in April 2014.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, her bilateral metatarsal deformities and osteoarthritis of the feet are at least as likely as not related to active service.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for bilateral metatarsal deformities and osteoarthritis of the feet have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts that she has a bilateral foot disability due to wearing improperly fitting footwear and standing for long periods during active service.

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA treatment records and the September 2011 VA examination report indicate that the Veteran was diagnosed with bilateral osteoarthritis of the feet and bilateral metatarsal deformities.  Thus, the first Shedden element is met.  

With regard to an in-service incurrence, a June 1972 service treatment record (STR) indicates that the Veteran was put on a profile for foot problems, which were noted to be a permanent condition.  The Veteran was excused from wearing lace-up shoes for the remainder of her active service.  Thus, the second Shedden element has been demonstrated.  

Concerning the third Shedden element, at her April 2014 hearing, the Veteran testified that during service she wore improperly fitting combat boots and lace-up military shoes, which caused pain in the top of her feet.  She noted that the lace shoes were heavy and hard, military-style shoes and that she was required to wear them during her duties as a nurse, which necessitated standing for long periods.  She stated she was eventually given a permanent profile that allowed her to wear slip-on nursing shoes.  She said that following service she eventually sought treatment at the VA due to ongoing foot pain.  

VA treatment records as early as 1979 indicate that the Veteran reported ongoing bilateral foot pain.  She was assessed with stress fractures in her right metatarsal and treated with a cast and rest.  However, she continued to experience bilateral foot pain and was treated with orthopedic shoes and insoles.  A conclusive diagnosis was not rendered.

With regard to a medical nexus opinion, there are conflicting opinions of record.  

The September 2011 examiner provided a negative nexus opinion and reasoned that the Veteran's current problems were more likely than not due to her occupational history as a nurse, which required prolonged standing, and her obesity.  In rendering the negative opinion, the examiner incorrectly noted that the Veteran's in-service foot profile was temporary, did not address VA treatment records from the late 1970's and early 1980's indicating ongoing foot pain, and did not address the Veteran's contentions regarding prolonged standing as a nurse during active service.  In light of these deficiencies, the Board finds the September 2011 examination report to be inadequate and affords it little, if any, probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that if the examiner relies on an inaccurate fact, then the opinion has little or no probative value).  

In a January 2013 VA treatment record, a VA podiatrist noted the Veteran's history of in-service foot pain and having worn combat boots during officer training and thereafter lace-up shoes.  He opined that increased activity in officers' basic training, as well as non-optional footwear can cause osteoarthritis and the metatarsal bones to move.  He further noted that it was definitely a possibility in this Veteran's case.  While the Board notes that the January 2013 opinion on its face is somewhat speculative, given the accompanying explanation and the VA physician's consideration of the Veteran's in-service history, the Board finds that the opinion is sufficiently conclusive in relating the Veteran's current bilateral osteoarthritis of the feet to her active service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that in determining whether an expert opinion is adequate, the report must be read as a whole).   

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral metatarsal deformities and osteoarthritis of the feet is warranted.  38 C.F.R. § 3.102 (2014).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral metatarsal deformities and osteoarthritis of the feet is granted. 


REMAND

After a review of the record, the Board finds that further development is needed prior to adjudicating the Veteran's claim for obstructive sleep apnea.  

Initially, the Board notes that Social Security Administration (SSA) records have not been obtained.  A VA treatment record from February 2013 noted that the Veteran had completed her interview for SSA disability.  As these records are potentially relevant to the issue on appeal, on remand they should be obtained. 

A VA opinion was obtained in May 2012 to address the relationship, if any, between the Veteran's sleep apnea and service-connected PTSD.  While the examiner opined that the Veteran's obstructive sleep apnea was less likely than not proximately due to or the result of her PTSD, the examiner did not address whether the Veteran's sleep apnea was aggravated by her service-connected PTSD.  Accordingly, the Board finds the May 2012 VA opinion is inadequate.  

The Board acknowledges the March 2013 positive opinion from Dr. T. A.  However, Dr. T. A.'s opinion was conclusory, in that she provided no explanation or rationale to support her opinion that the Veteran's service-connected mood disorder aggravated her sleep disorders.

Accordingly, a remand is warranted to obtain an opinion assessing the relationship, if any, between the Veteran's sleep apnea and her service-connected PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from March 2013 to present.

2.  Obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Thereafter, return the claims file to the May 2012 VA examiner (or if unavailable, another appropriate VA examiner).  The claims file, including a copy of this remand, must be made available to the examiner for review and a notation that this review has taken place should be made in the examination report.  The examiner should address the following:

a.  State whether it is at least as likely as not (i.e., at least a 50 percent or more probability) that the Veteran's obstructive sleep apnea is etiologically related to active service.  

b.  State whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's obstructive sleep apnea was caused or aggravated (permanently worsened beyond the natural progression of the disease) by her service-connected PTSD.  In doing so, the examiner should specifically address the March 2013 opinion from Dr. T. A., stating that the Veteran's mood disorder related to her traumatic military experiences more likely than not contribute to her sleep disorder. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  

4.  Finally, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an appropriate period for a response.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


